The effect of our statutes prohibiting the cutting and using of timber on land sold for taxes is to make such cutting and use waste. Sections 7397 C. G. L., 5278 R. G. S., 7399 C. G. L., 5280 R. G. S. Ordinarily a court of equity will interfere only to stay further waste. Brown v. Martin, 137 Ga. 338, 73 S.E. Rep. 495, 39 L. R. A. (N. S.) 16. But to prevent a multiplicity of suits, equity will give an injured party satisfaction for waste that has already been done, and save the party from the necessity of resorting to trover at law, where equity already has jurisdiction of the rem, and is about to dispose of it by a decree foreclosing a tax lien against it in a proceeding quasi in rem, thereby rendering the remedy at law inadequate. McCord v. Oakland Quicksilver Min. Co., 64 Cal. 134, 27 Pac. Rep. 863, 49 Am. Rep. 686; Rupel v. Ohio Oil Co.,176 Ind. 4, 95 N.E. Rep. 225, Ann. Cas. 1913E 836 and Note 9 Eng. Rul. Cases 492.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 350